EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Thompson on 03/21/2022.

The application has been amended as follows: 


	Change claim 2 to “The method of claim 1 wherein the input pressure of the bifurcated manifold is in the range of 20 to 40 psi.”

	In claim 3, change “The driving gear and driven gear of claim 1” in line 1 to “The method of claim 1”.

	In claim 4, change “The driven gear of claim 1” in line 1 to “The method of claim 1”.

In claim 5, change “The distribution chamber of claim 1” in line 1 to “The method of claim 1”.



In claim 8, change “The housing of claim 7” in line 1 to “The apparatus of claim 7”.

In claim 9, change “The housing of claim 7” in line 1 to “The apparatus of claim 7”.

In claim 10, change “The housing of claim 7” in line 1 to “The apparatus of claim 7”.

In claim 11, change “The bifurcated manifold of claim 7” in line 1 to “The apparatus of claim 7”.

Change claim 14 to “The apparatus of claim 7 wherein the driven gear has more than one slot.”

In claim 15, change “The jet distribution manifold of claim 9” in line 1 to “The apparatus of claim 9”.

In claim 16, change “The programmable orifice plate of claim 10” in line 1 to “The apparatus of claim 10”.

In claim 17, change “The jet distribution manifold of claim 7” in line 1 to “The apparatus of claim 7”.

In claim 18, change “The jet distribution manifold of claim 7” in line 1 to “The apparatus of claim 7”.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 and 7, the prior art of record does not show a self-powered variable fountain display having a bifurcated manifold delivering high pressure water to a distribution chamber and an impeller chamber, an impeller coupled to a driving gear which is engaged with a slotted driven gear, and a plurality of distribution orifices along with the other limitations of the claims.  Claims 2-6 and 8-18 are also allowed for further limiting the allowable subject matter of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 3,570,764 to Inoue; 5,524,822 to Simmons; 7,571,496 to Martin and 9,108,206 to Bredberg et al. and US Patent Application Publications 2006/0261189 to Amron; 2012/0126029 to Koetsier and 2021/0015247 to Wu et al. show spraying devices having an impeller and driving gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	03/21/2022